          Case 3:20-cv-00386-JWD-SDJ             Document 1        06/19/20 Page 1 of 25




                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA

IVORY AMOS and KIRBY ROBINSON,              )           CIVIL ACTION
individuals,                                )
                                            )           Case No:
                 Plaintiffs,                )
                                            )           JUDGE
v.                                          )
                                            )           MAGISTRATE JUDGE
STATE OF LOUISIANA, LOUISIANA               )
DEPARTMENT OF HEALTH,                       )
as the political entity responsible for the )
Eastern Louisiana Mental Health System; )
and DR. COURTNEY N. PHILLIPS,               )
in her official capacity as Secretary,      )
                                            )
                 Defendants.                )
____________________________________)

                                        COMPLAINT

         In Olmstead v. L.C., the United States Supreme Court clearly stated that individuals with

disabilities in mental health facilities must be afforded meaningful community placement options
                                                                                    1
and that the Americans with Disabilities Act contains an integration mandate. This means that

people in mental health facilities must be given the opportunity to receive services in the most

integrated setting appropriate to their needs. The U.S. Department of Justice has explained that

“Integrated settings are those that provide individuals with disabilities opportunities to live, work,

and receive services in the greater community, like individuals without disabilities. Integrated

settings are located in mainstream society; offer access to community activities and opportunities

at times, frequencies and with persons of an individual’s choosing; afford individuals choice in

their daily life activities; and, provide individuals with disabilities the opportunity to interact with




1
    527 U.S. 581 (1999).
         Case 3:20-cv-00386-JWD-SDJ             Document 1       06/19/20 Page 2 of 25




non-disabled persons to the fullest extent possible. Evidence-based practices that provide

scattered-site housing with supportive services are examples of integrated settings.”2

       In Louisiana, however, most individuals with psychiatric disabilities found not guilty by

reason of insanity end up at one facility: The Eastern Louisiana Mental Health System
             3
(“ELMHS”). This facility was opened more than 170 years ago and, in early 2019 , the Louisiana

Department of Health described the facility as “deplorable, antiquated and quickly deteriorating[.]”

The COVID-19 pandemic has escalated the situation to new heights. As is set forth below,

individuals infected with COVID-19 are eating, sleeping, and going to the bathroom in immediate

proximity to non-infected individuals; the housekeeping staff is not cleaning the facility, resulting

in maggots and bugs in the drains; and the residents are getting sick and dying. Indeed, over seven

weeks ago the State of Louisiana admitted that more than twenty (20) percent of the patients at the

ELMHS had contracted COVID-19 and six of them have died due to the illness. Given the

conditions and the passage of time, these numbers are likely substantially higher.

       Plaintiffs, IVORY AMOS and KIRBY ROBINSON, individuals, by and through their

undersigned counsel, file this Complaint and sue the STATE OF LOUISIANA, LOUISIANA

DEPARTMENT OF HEALTH, as the political entity responsible for the Eastern Louisiana Mental

Health System, and DR. COURTNEY N. PHILLIPS, in her official capacity as Secretary, pursuant

to Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131 et seq. (“Americans with

Disabilities Act” or “ADA”), the Rehabilitation Act of 1973, 29 U.S.C. § 794 et seq.



2
  See U.S. Department of Justice, Statement of the Department of Justice on Enforcement of the
Integration Mandate of Title II of the Americans with Disabilities Act and Olmstead v. L.C.,
https://www.ada.gov/olmstead/q&a_olmstead.htm (last accessed 2020/5/12).
3
  The phrase “not guilty by reason of insanity” is offensive to many individuals in the disability
community. Nonetheless, said phrase is used in several places in this Complaint because it is still
the phrase used in Louisiana law.

                                                 2
        Case 3:20-cv-00386-JWD-SDJ             Document 1       06/19/20 Page 3 of 25




(“Rehabilitation Act” or “RA”), Section 1557 of the Patient Protection and Affordable Care Act,

42 USC § 18116 et seq. (“Section 1557” or “ACA”), and state as follows:

                                JURISDICTION AND PARTIES

       1.        This is an action for damages and attorneys’ fees/costs pursuant to the ADA,

Rehabilitation Act, and Section 1557, each of which are federal causes of action. This Court is

vested with original jurisdiction pursuant to 28 U.S.C. § 1331 and 1343.

       2.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the

discrimination which is the subject of this action occurred in East Feliciana Parish, Louisiana.

       3.        Plaintiff IVORY AMOS is a resident of the State of Louisiana.

       4.        MR. AMOS is a qualified individual with a disability under the ADA/RA/ACA.

MR. AMOS has a psychiatric impairment. Upon information and belief, MR. AMOS has a

psychiatric condition. Upon information and belief, if MR. AMOS does not have a psychiatric

condition, Defendants perceive him as having a psychiatric condition.

       5.        MR. AMOS’ disability impacts his major life activities, such as thinking and

cognition.

       6.        Additionally, MR. AMOS is a qualified individual with a disability under the

ADA/RA/ACA because he has a record of such an impairment.

       7.        Plaintiff KIRBY ROBINSON is a resident of the State of Louisiana.

       8.        MR. ROBINSON is a qualified individual with a disability under the

ADA/RA/ACA. Upon information and belief, MR. ROBINSON was diagnosed with paranoid

schizophrenia.

       9.        MR. ROBINSON’s disability impacts his major life activities, such as thinking and

cognition.




                                                 3
         Case 3:20-cv-00386-JWD-SDJ           Document 1       06/19/20 Page 4 of 25




        10.    Additionally, MR. ROBINSON is a qualified individual with a disability under the

ADA/RA/ACA because he has a record of such an impairment.

        11.    Upon information and belief, to the extent MR. AMOS and MR. ROBINSON are

not qualified individuals with a disability under the ADA/RA/ACA, they are persons who

Defendants regard as having such an impairment because they have been subjected to a prohibited

action because of an actual or perceived physical or mental impairment, whether or     not   that

impairment substantially limits, or is perceived to substantially limit, one of their major life

activities.

        12.    MR. AMOS and MR. ROBINSON are currently being held in ELMHS, which is

located at 4502 State Route 951 in Jackson, Louisiana 70748.

        13.    Upon information and belief, MR. AMOS and MR. ROBINSON are currently

being detained at the ELMHS, but, upon information and belief, they are not prisoners because

they are psychiatric patients.

        14.    Upon information and belief, ELMHS is the location of the only state-operated

forensic division in Louisiana.

        15.    Defendant STATE OF LOUISIANA, LOUISIANA DEPARTMENT OF

HEALTH is the political entity responsible for the operation of the Eastern Louisiana Mental

Health System (hereinafter “LDOH”).

        16.    Defendant DR. COURTNEY N. PHIILIPS (hereinafter “PHILLIPS”) is the

Secretary of the Department of Health, is the chief executive of that governmental entity, and is

sued herein pursuant to the doctrine of Ex parte Young.

        17.    Defendants are responsible for complying with the obligations of the

ADA/RA/ACA.




                                               4
           Case 3:20-cv-00386-JWD-SDJ             Document 1        06/19/20 Page 5 of 25




          18.   The LDOH is a public entity and, as such, is subject to the ADA/RA/ACA.

          19.   PHILLIPS is currently the chief executive and is sued solely under the doctrine of

Ex parte Young because she has the ability to enforce Orders issued by this Court.

          20.   All events giving rise to this lawsuit occurred in the State of Louisiana.

                                          COUNT I
                                VIOLATION OF TITLE II OF THE ADA

          21.   Plaintiffs reallege and reaver paragraphs 1-20 as if they were expressly restated

herein.

          22.   Upon information and belief, the LDOH’s employees/agents develop and provide

the services offered at the ELMHS.

          23.   As is set forth above, the U.S. Department of Justice has referred to the following

as an integrated setting:

                Integrated settings are those that provide individuals with
                disabilities opportunities to live, work, and receive services in the
                greater community, like individuals without disabilities. Integrated
                settings are located in mainstream society; offer access to
                community activities and opportunities at times, frequencies and
                with persons of an individual’s choosing; afford individuals choice
                in their daily life activities; and, provide individuals with disabilities
                the opportunity to interact with non-disabled persons to the fullest
                extent possible. Evidence-based practices that provide scattered-site
                housing with supportive services are examples of integrated
                settings.4

          24.   Hereinafter the phrase “Community Based Integration” refers to the Department of

Justice’s description of an integrated setting and evidenced-based practices that provide scattered-

site housing with supportive services.




4
  See U.S. Department of Justice, Statement of the Department of Justice on Enforcement of the
Integration Mandate of Title II of the Americans with Disabilities Act and Olmstead v. L.C.,
https://www.ada.gov/olmstead/q&a_olmstead.htm (last accessed 2020/5/12).

                                                    5
         Case 3:20-cv-00386-JWD-SDJ               Document 1        06/19/20 Page 6 of 25




       25.        Until the 1980s, most people with significant disabilities were institutionalized in

large, state‐operated institutions such as psychiatric hospitals.

       26.        In the wake of Olmstead, the early model of Community Placement Integration in

other states was “step‐down” housing models where people “progress” through housing, going

from more to less restrictive models. In this model, people with disabilities have to move as their

service needs change.

       27.        In the wake of Olmstead, however, the current model of Community Placement

Integration calls for people with disabilities to live like people without disabilities. Specifically,

this means movement away from congregate, disability‐specific housing to people with disabilities

living in their own apartments or homes scattered in the community.5

       28.        The purpose of this approach is to ensure that flexible services are available to

people in their own homes and communities. One should not move when their needs change.

       29.        Unfortunately, as is pertains to individuals housed at ELMHS, the State of

Louisiana has failed to comply with its obligations under Olmstead.

             Background Facts on the Eastern Louisiana Mental Health System and the Lack of
                               Meaningful Community Based Integration

       30.        The ELMHS is psychiatric hospital operated by the Louisiana Department of

Health (“LDOH”). The facility has been operating for approximately 170 years. Indeed, the main

building dates back to 1848.

       31.        Upon information and belief, in a 2018 or 2019 request for funding by the LDOH,

the LDOH has referred to the ELMHS facility as “deplorable, antiquated and quickly

deteriorating.”


5
    See, e.g., Housing for People with Disabilities: A Civil Rights Lens
http://ohioplanning.org/aws/APAOH/asset_manager/get_file/97346?ver=10388 (last accessed on
2020/5/12).

                                                   6
          Case 3:20-cv-00386-JWD-SDJ           Document 1       06/19/20 Page 7 of 25




         32.    The ELMHS includes a main campus and a maximum-security satellite location,

which operate more as a prison than a hospital. Patients spend months or years in a health care

facility that LDOH has condemned.

         33.    Upon information and belief, in the 2018 or 2019 request for funding, the LDOH

wrote that “Physical condition of buildings, roadways, utilities and supporting infrastructure is

deplorable, antiquated and deteriorating quickly. . . .” Further, the LDOH stated that “Buildings

and facilities are becoming unsafe and are not conducive to a therapeutic environment.”

         34.    The buildings currently used for treatment resemble deteriorating, 1970s-era public

school buildings. An on-campus Secure Forensic Facility called a “group home” is the size of a

hotel.

         35.    In 2016, the State of Louisiana settled a lawsuit concerning people languishing in

jails while waiting for a bed in ELMHS because of overcrowding. The lawsuit alleged that people

charged with crimes and found incompetent to stand trial or found not guilty by reason of insanity

were not getting adequate mental health treatment waiting in jail cells. The state agreed to move

people to the mental hospital within hours or days, depending on the severity of their condition.

         36.    The rate of new patients entering ELMHS has steadily increased. In 2012, ELMHS

added an average of 18 new patients per month. By June 2017, the monthly average had climbed

to 27 new patients per month, with a total of 595 beds. By 2018, ELMHS was housing more than

640 patients.

         37.    In response to reports of 61 patients testing positive for COVID-19 at ELMHS, the

Press Secretary for LDOH stated that that total reflected less than 10% of the total patient

population. Thus, ELMHS currently houses more than 610 patients.




                                                 7
        Case 3:20-cv-00386-JWD-SDJ             Document 1      06/19/20 Page 8 of 25




       38.     To deal with the influx of individuals with disabilities, the LDOH responded not by

building a new facility or by developing meaningful community placement options but, instead,

by cramming more beds into the ELMHS. Upon information and belief, in the 2018 fiscal year, 86

beds supported by 76 new job positions were added for a cost of $6.6 million. In the 2019 fiscal

year, in a second phase of the expansion, the state intended to add 72 beds, including 20 beds in

community group homes, for a cost of $9.1 million.

       39.     The State’s only other state-operated mental hospital, Central Louisiana State

Hospital in Pineville, has been reduced to only 120 beds, consisting of mostly patients from the

surrounding community.

       40.     Indeed, in a 2017 interview with the media concerning increased violence at

ELMHS and the reduction of capacity at Pinecrest, the Chief Executive Officer of ELMHS—Mr.

Hampton Steve Lea—admitted that “We can’t move our patients anywhere else. We don’t have

an option.”

       41.     Further, in a 2014 study by the National Association of State Mental Health

Program Directors, Louisiana had the lowest number of mental health residential facilities and the

second-lowest number of mental health residential treatment facilities nationwide.

       42.     Quite simply, in Louisiana individuals with psychiatric disabilities that are found

not competent to stand trial or found not guilty by reason of insanity have essentially one option:

the deplorable, antiquated, and quickly deteriorating ELMHS.

       43.     Instead of developing a comprehensive system to provide Community Based

Integration, the LDOH has chosen to warehouse individuals with mental disabilities—and

individuals who no longer have mental disabilities—at ELMHS.




                                                8
         Case 3:20-cv-00386-JWD-SDJ                Document 1     06/19/20 Page 9 of 25




       44.        The LDOH’s choice to warehouse individuals with disabilities at the ELMHS

instead of providing Community Based Integration violates Title II of the ADA.

       45.        For example, the LDOH has failed to provide Plaintiffs with equivalent educational

opportunities as compared to non-disabled individuals who reside in the community. Upon

information and belief, at the ELMHS, there are no college courses or advanced study

opportunities for individuals with disabilities.

       46.        In contrast, however, individuals residing in the community can take classes

through in-person enrollment at a university, online study, etc. By failing to provide Community

Based Integration to individuals with psychiatric disabilities, Defendants have failed to provide

equivalent educational opportunities to Plaintiffs and other individuals with disabilities who are

confined at ELMHS.

       47.        Further, upon information and belief, patients at ELMHS have significantly limited

freedom of movement or ability to keep themselves sane. Recreation time is twice a day that occurs

in normal times, one hour at ten and another at two. If Plaintiffs were provided Community Based

Integration, they could engage in their own, private recreation with greater frequency and

regularity.

       48.        Upon information and belief, there are no structured activities, only television and

radio. Many of the residents just sleep during this time. If Plaintiffs were provided Community

Based Integration, they could utilize structured activities provided through the community.

       49.        Upon information and belief, once a week there is an opportunity to exercise.

However, upon information and belief, there is not enough equipment for everyone to use. If

Plaintiffs were provided Community Based Integration, they could exercise with greater frequency

and regularity.




                                                    9
        Case 3:20-cv-00386-JWD-SDJ            Document 1       06/19/20 Page 10 of 25




       50.     The operators of the ELMHS are well aware of their obligation to provide

Community Based Integration. The ELMHS is a member of the Southern State Psychiatric

Hospital Association (“SSPHA”), which was “established to assist member state hospital to carry

out their mission effectively in the mental health system by addressing issues involving treatment,

administration, standards and systems.”

       51.     The SSPHA offers various resources, including Webinars for its members. One of

the latest Webinars was entitled “Bridging the Gap” and was published on October 27, 2017. This

Webinar discusses the importance of the integration mandate in Olmstead, the importance of

community placement for persons with psychiatric needs, methods and best practices for

community placement, and strategies for the same.

       52.     Quite simply, the LDOH is a member of an organization that has actively published

materials and guidelines establishing what the LDOH is required to accommodate persons with

disabilities. But instead of accommodating individuals with disabilities, the LDOH, through the

ELMHS, is failing individuals with disabilities by simply warehousing them at ELMHS.

       53.     As stated above, the Chief Executive Officer of ELMHS admitted that there is

nowhere that the ELMHS can send individuals with mental health disabilities.

       54.     This problem has been known to the LDOH for years. On February 12, 2014, the

LDOH (then the Department of Health & Hospitals) published a Request for Information to

transition a marginal number of its patients to “secure supervised living arrangements in New

Orleans...” The LDOH set forth guidelines for applicants to apply to provide supervised care to

22-28 residents.




                                                10
        Case 3:20-cv-00386-JWD-SDJ             Document 1       06/19/20 Page 11 of 25




       55.      Incredibly, in its Request for Information, the LDOH admitted that individuals who

were no longer in need of hospitalization at the ELMHS were nonetheless being housed at the

ELMHS due to the lack of Community Based Integration options.

       56.      Specifically, the LDOH stated:

                Persons suffering from mental illness and who have been ordered to
                Eastern Louisiana Mental Health System by the courts for treatment
                often are limited as to options for placement when a conditional
                release may be possible. Many of these clients remain at the hospital
                for extended periods of time after reaching maximum benefit,
                therefore occupying a needed bed. In turn, the forensic clients in
                jails throughout the state who are in need of inpatient services must
                wait longer for a bed to open. Due to this situation, a Forensic
                Supervised Transitional Residential Aftercare program with an
                array of services is needed to provide options for these clients to
                obtain a conditional release from the courts and to prepare them for
                transition to a less restrictive environment. Although many of these
                clients may be very functional when their mental illness is being
                managed, the courts are most often reluctant to grant a full release
                prior to the client being observed in such a setting.

                The purpose of this program is to provide appropriate, supervised
                housing while continuing with such services as daily living skills,
                symptoms management, legal rights, etc. Cooperation/
                communication with Community Forensic Services (CFS) and the
                District Forensic Coordinators (DFC) will be an integral part of the
                client’s treatment.” (emphasis added).

       57.      Through the above statement, the LDOH admitted that, due to its failure to provide

Community Based Integration, individuals with psychiatric disabilities are languishing at ELMHS

even though they have reached maximum benefit and a conditional release may be possible.

       58.      On March 28, 2014, the LDOH (then the Department of Health & Hospitals)

published a Request for Information that admitted that is lacked sufficient “surge capacity” during

an emergency.

       59.      In the request, the LDOH stated:




                                                   11
        Case 3:20-cv-00386-JWD-SDJ            Document 1       06/19/20 Page 12 of 25




               The Office of Behavioral Health (OBH) currently operates two
               state psychiatric treatment facilities that operate at bed capacity.
               During an emergency event, there are no available state-owned adult
               psychiatric beds to accommodate psychiatric surge needs.
               (emphasis original).

       60.     Through this Request for Information, the LDOH acknowledge the existence of a

serious problem: despite having approximately seven hundred occupied beds, it had zero beds to

accommodate an emergency event.

       61.     In the March 28, 2014, the LDOH sought to obtain surge capacity of between 4 and

20 beds.

       62.     Upon information and belief, the surge capacity that the LDOH sought to add in

2014— between 4 and 20 beds—was woefully below the actual need, considering that ELMHS

has capacity for more than seven hundred individuals.

       63.     In the six years since the 2014 Requests for Information, the ELMHS has slightly

increased its capacity, see paragraph 38, infra. At the same time, however, an increasing number

of individuals with psychiatric disabilities have been routed from jails and prisons to the ELMHS,

see paragraph 35, infra. Thus, the burden on Louisiana’s psychiatric facilities has only increased.

       64.     Further, while in 2014 the LDOH requested modest increases in community

placement beds and surge capacity, undersigned has been unable to locate any evidence that the

LDOH has subsequently taken any steps to provide Community Based Integration or to procure

emergency surge beds. As is set forth below, this has had terrible consequences for individuals

with psychiatric disabilities in Louisiana.




                                                12
        Case 3:20-cv-00386-JWD-SDJ             Document 1       06/19/20 Page 13 of 25




               Background Facts on the Impact of COVID- 19 on Institutionalized Persons

       65.     There are widespread reports of COVID-19 infections spreading wildly through

detention centers, prisons, and state mental hospitals.

       66.     By April 27, 2020, there were reports of COVID-19 outbreaks in psychiatric

facilities in Connecticut, Delaware, Kentucky, Louisiana, Maryland, Missouri, Michigan, Nevada,

New Jersey, Washington, Wisconsin, and Washington, D.C. At least 63 state psychiatric hospitals

have reported cases of COVID-19.

       67.     Patients in state mental hospitals are at high risk for infection because many are

elderly, have chronic medical conditions, and are on medications that may compromise their

immune systems.

       68.     The layout of psychiatric wards provides many challenges for containing the spread

of COVID-19. Alcohol-based hand sanitizer is an ingestion hazard, rooms are sparse and have

multiple beds with sealed windows, the hallways are narrow, and staff members move between

wards. Social distancing is nearly impossible because many patients require hands-on care and/or

physical restraint. Many psychiatric facilities are in old buildings that lack enough space for proper

seclusion protocols. Put simply, these facilities are designed to keep people together, which means

that stopping the spread of COVID-19 once it has entered a facility is nearly impossible.

       69.     Many psychiatric facilities also lack adequate resources, such as tests and PPE, to

stop the spread of COVID-19. Some patients do not understand the need to cough or sneeze into

their arms and to avoid physical contact with others. It is almost impossible to enforce physical

distancing protocols in a crowded facility.




                                                 13
        Case 3:20-cv-00386-JWD-SDJ              Document 1     06/19/20 Page 14 of 25




          The Current Situation at the Eastern Louisiana Mental Health System and Plaintiff’s
                       Requests for Reasonable Accommodation/Modification

        70.    Upon information and belief, to date Plaintiffs have not been released from ELMHS

and Plaintiffs are not being provided with Community Based Integration.

        71.    Upon information and belief, if the LDOH provided Community Based Integration,

it would enhance Plaintiffs’ eligibility for accelerated release from ELMHS.

        72.    According to MR. ROBINSON, as of May 27, 2020, individuals infected with

COVID-19 were not being quarantined, with everyone congregating together to receive their

medications, to eat, and to use the restroom.

        73.    Likewise, MR. AMOS was made to stay in his room with his two roommates who

were sick. He later fell ill but was not retested once he began showing symptoms.

        74.    According to MR. AMOS, the staff says that the quarantine ward is full. During the

week of April 27, 2020, residents were being moved into MR. AMOS and MR. ROBINSON’s

ward when sick, and other people were being shuffled around seemingly at random.

        75.    MR. AMOS has reported that no one is properly cleaning the restrooms and that

there were maggots and flies in the drains and swarms of gnats in the bedrooms. MR. AMOS also

reported that the patients are often given food that someone else has already started eating.

        76.    MR. ROBINSON has reported that there is often food on the floor and the

bathrooms, which are shared by infected and uninfected patients, are nasty, and are not cleaned

well.

        77.    Upon information and belief, the filthy conditions are only worsening the spread of

COVID-19.

        78.    Most alarmingly, based on the reports of MR. AMOS and MR. ROBINSON, as of

the week of April 27, 2020, there has been little to no effort on the part of the staff to keep the


                                                 14
        Case 3:20-cv-00386-JWD-SDJ             Document 1       06/19/20 Page 15 of 25




patients socially distant. The patients are still made to eat in a communal dining hall where they

sit merely a foot apart and eat. Consequently, individuals cannot wear masks and are not

sufficiently distanced to prevent the spread of COVID-19.

       79.     According to MR. ROBINSON, they are not given hand sanitizer and they are given

new masks, on average, once a month.

       80.     Plaintiffs’ reports of the rampant spread of COVID-19 at the ELMHS are

corroborated by media reports. According to an April 27, 2020 article on the situation at ELMHS,

six individuals had already died after having contracted COVID-19 at ELMHS and more than

twenty (20%) percent of the patients there had contracted COVID-19.6

       81.     On May 5, 2020, undersigned counsel sent the Department of Health a request for

reasonable accommodation/modification on behalf of MR. AMOS. On May 27, 2020, undersigned

counsel sent the Department of Health a request for reasonable accommodation/modification on

behalf of MR. ROBINSON. The documents started with the verbiage “important legal notice” and

“request for reasonable accommodation / reason modification” in bold and capital letters at the top

of the correspondence.

       82.     Plaintiffs’ requests for reasonable accommodation / modification are attached to

this Complaint as Exhibit “A” and Exhibit “B.”

       83.     By and through the above letters, Plaintiffs explained the nature of their disability,

their limitations, and their needed accommodations.

       84.     In their written requests for accommodation, Plaintiffs requested the following

accommodations:




6
      https://www.theadvocate.com/baton_rouge/news/coronavirus/article_15d692fe-88d1-11ea-
8ff0-5f70e8a7d653.html (last accessed 5/11/2020).

                                                 15
        Case 3:20-cv-00386-JWD-SDJ             Document 1        06/19/20 Page 16 of 25




               ● Develop a comprehensive outpatient treatment program for individuals with

               disabilities.

               ● Release Mr. Amos and Mr. Robinson from the Eastern Louisiana Mental Health

               System while the above comprehensive outpatient treatment program is being

               developed.

               ● Assess what auxiliary aids/services Mr. Amos and Mr. Robinson may need to

               function on an outpatient basis (e.g., personal assistant, medications, etc.) and

               ensure that Mr. Amos and Mr. Robinson are provided these auxiliary aids/services

               on a consistent and regular basis.

               ● Adequate funding of the above system.

               ● Adequate training to the Louisiana Department of Health staff on accommodating

               individuals with disabilities, including psychiatric disabilities.

               ● Provide ongoing assessment of Mr. Amos and Mr. Robinson’s needs as persons

               with a disability.

       85.     On June 12, 2020, an attorney working for the LDOH                   issued responses to

Plaintiffs’ requests for reasonable accommodation on behalf of ELMHS. The attorney

acknowledged LDOH’s obligations under Olmstead and stated in part: “Because [Mr. Amos/Mr.

Robinson] is currently in the least restrictive, most medically suitable environment per his treating

psychiatrist, the accommodations requested are not appropriate at this time.”

       86.     Of note, Ms. Borghardt, on behalf of ELMHS, did not deny the allegations that

ELMHS has failed to develop a comprehensive out-patient treatment system. She does not deny

that LDOH lacks adequate funding. She does not address the concerns raised by the rapid spread




                                                 16
            Case 3:20-cv-00386-JWD-SDJ          Document 1      06/19/20 Page 17 of 25




of COVID-19. Instead the attorney working for LDOH essentially concedes that Plaintiffs are in

the only accommodations that are available under the current LDOH system.

        87.      By and through this this action, Plaintiffs do not ask for immediate release or seek

the entitlement to such relief. Instead, Plaintiffs request that Defendants to be Ordered to comply

with the requirements of ADA/RA/ACA, which would enhance their likelihood of Community

Based Integration.

        88.      Despite receipt of Plaintiffs’ request for reasonable accommodation/modification,

Defendants have failed to confer with Plaintiffs’ civil rights counsel in any meaningful way.

Instead, Defendants simply denied Plaintiffs’ request for accommodation.

        89.      Instead of working to accommodate Plaintiffs—or meaningfully confer with their

civil rights counsel—Defendants have maintained individuals with disabilities at a decrepit

facility.

        90.      Upon information and belief, if Plaintiffs had been moved to community placement

at small group homes prior to the outbreak of COVID-19 at ELMHS, there is a substantially

decreased chance that they would have been exposed and/or infected with COVID-19.

        91.      Defendants’ ongoing failure to provide Plaintiffs with reasonable accommodations

and/or to provide Community Based Integration was caused solely and proximately by

Defendants’ refusal to comply with the requirements of the ADA/RA.

        92.      By and through the facts set forth above, Defendants have utilized criteria or

methods of administration that have the effect of subjecting qualified individuals with disabilities

to discrimination on the basis of disability.




                                                  17
          Case 3:20-cv-00386-JWD-SDJ            Document 1       06/19/20 Page 18 of 25




          93.    By and through the facts set forth above, Defendants have failed to make reasonable

modifications in their policies, practices, or procedures when the modifications are necessary to

avoid discrimination on the basis of disability.

          94.    By and through the facts set forth above, Defendants have failed to administer

services, programs, and activities in the most integrated setting appropriate to the needs of

qualified individuals with disabilities.

          95.    By and through the facts set forth above, Defendants have failed to operate each

service, program, or activity so that the service, program, or activity, when viewed in its entirety,

is readily accessible to and usable by individuals with disabilities.

          96.    42 U.S.C. § 12133 provides: “[t]he remedies, procedures, and rights set forth in

section 794 of Title 29 shall be the remedies, procedures, and rights this subchapter provides to

any person alleging discrimination on the basis of disability in violation of section 12132 of this

title.”

          97.    Through their actions set forth above, Defendants have violated numerous sections

of the ADA regulations implementing Title II of the ADA.

          98.    28 C.F.R. § 35.150(a) specifically provided that “A public entity shall operate each

service, program, or activity so that the service, program, or activity, when viewed in its entirety,

is readily accessible to and usable by individuals with disabilities.”

          99.    When viewed in its entirety, the ELMHS was not (and is not) readily accessible to

or usable by Plaintiffs.

          100.   28 C.F.R. § 35.130 provides that “(1) A public entity, in providing any aid, benefit,

or service, may not, directly or through contractual, licensing, or other arrangements, on the basis

of disability—




                                                   18
        Case 3:20-cv-00386-JWD-SDJ               Document 1        06/19/20 Page 19 of 25




                (i)     Deny a qualified individual with a disability the opportunity to participate

                        in or benefit from the aid, benefit, or service;

                (ii)    Afford a qualified individual with a disability an opportunity to participate

                        in or benefit from the aid, benefit, or service that is not equal to that afforded

                        others;

                (iii)   Provide a qualified individual with a disability with an aid, benefit, or

                        service that is not as effective in affording equal opportunity to obtain the

                        same result, to gain the same benefit, or to reach the same level of

                        achievement as that provided to others; . . .

        101.    Pursuant to 28 C.F.R. § 35.130 (7) “A public entity shall make reasonable

modifications in policies, practices, or procedures when the modifications are necessary to avoid

discrimination on the basis of disability....”

        102.    By and through the actions set forth above, Plaintiffs made requests for reasonable

modification of Defendants’ policies, practices, or procedures, but these requests were routinely

denied by Defendants. Accordingly, Defendants are liable to Plaintiffs for violation of 28 C.F.R.

§ 35.130 (7).

        103.    By and through their choices, as outlined above, Defendants committed intentional

discrimination.

        104.    Defendants have been purposeful in their action and, thus, committed intentional

discrimination.

        105.    Defendants were deliberately indifferent to Plaintiffs’ needs as persons with a

disability.




                                                   19
        Case 3:20-cv-00386-JWD-SDJ               Document 1      06/19/20 Page 20 of 25




        106.    Upon information and belief, as a result of the discrimination set forth above,

Plaintiffs have suffered the following compensatory damages:

            •   Loss of potential enhanced eligibility for accelerated release;

            •   Personal injury related to COVID-19 infection and exposure;

            •   Pain and suffering related to any personal injury;

            •   Loss of educational opportunities;

            •   Invasion of privacy;

            •   Loss of expectation interests;

            •   Invasion of their civil rights; and

            •   Past and future emotional distress, anxiety, confusion, and anguish.

        107.    Plaintiffs demand a recovery of compensatory and nominal damages in this matter.

        108.    Plaintiffs demand injunctive relief, including the development and provision of

Community Based Integration; the assessment of what services Plaintiffs may need to function in

an outpatient basis (e.g., personal assistant, medications, etc.); the provision of those services on a

consistent and regular basis; adequate funding of the above system; adequate training to the

Louisiana Department of Health staff on accommodating individuals with disabilities, including

psychiatric disabilities; and the provision of ongoing assessment of Plaintiffs’ needs as persons

with disabilities.

        109.    Plaintiffs have retained the undersigned counsel and are entitled to recover

reasonable attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42 U.S.C. §

12205 and 28 C.F.R. § 35.175.




                                                  20
          Case 3:20-cv-00386-JWD-SDJ           Document 1       06/19/20 Page 21 of 25




                                        COUNT II
                          VIOLATION OF THE REHABILITATION ACT

       110.    Plaintiffs repeat and reiterate every allegation set forth in the foregoing paragraphs

of this Complaint with the same force and effect as if more fully set forth at length herein.

       111.    Plaintiffs bring this claim against Defendants, based upon the Rehabilitation Act,

29 U.S.C. §794, et seq.

       112.    The Rehabilitation Act provides that:

               No otherwise qualified individual with handicaps in the United
               States, as defined by 7(8) [29 USCS § 706(8)], shall, solely by
               reason of his or her handicap, be excluded from the
               participation in, be denied the benefits of, or be subjected to
               discrimination under any program or activity receiving Federal
               financial assistance or under any program or activity conducted
               by any Executive agency or by the United States Postal Service.
               29 U.S.C. § 794(a).

       113.    As set forth herein, Defendants violated the Rehabilitation Act by discriminating

against Plaintiffs, solely by reason of their disabilities, in the Eastern Louisiana Mental Health

System.

       114.    Defendants’ choice to warehouse individuals with disabilities at the ELMHS

instead of developing a comprehensive outpatient treatment system violates the Rehabilitation Act

of 1973.

       115.    Defendants’ failure to develop a comprehensive outpatient treatment system has

caused Plaintiffs increased risk of infection with COVID-19 because they are currently

warehoused at the ELMHS and at increased risk of exposure to COVID-19 due to Defendants’

inadequate policies and procedures for mitigating the spread of infection.

       116.    Upon reasonable belief, Defendants are the recipient of federal funds.




                                                 21
        Case 3:20-cv-00386-JWD-SDJ               Document 1        06/19/20 Page 22 of 25




        117.    As the recipient of federal funds, Defendants are liable for damages to Plaintiffs as

a result of their acts and omissions constituting intentional discrimination.

        118.    As set forth above, Plaintiffs have been denied access to the services, programs,

facilities, activities and accommodations offered by Defendants solely by reason of their disability,

and have otherwise been discriminated against and damaged solely by reason of their disability as

a result of Defendants’ Rehabilitation Act violations set forth above.

        119.    Plaintiffs have been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiffs are entitled to recover those attorneys’ fees, costs and litigation

expenses from Defendants pursuant to 29 U.S.C. §794(b).

       CLAIM III: VIOLATIONS OF SECTION 1557 OF THE PATIENT PROTECTION
                          AND AFFORDABLE CARE ACT

        120.    Plaintiffs repeat and reiterate every allegation set forth in the foregoing paragraphs

of this Complaint with the same force and effect as if more fully set forth at length herein.

        121.    At all times relevant to this action, Section 1557 of the Patient Protection and

Affordable Care Act (“Section 1557”), 42 USC § 18116 was in full force and effect and applied

to Defendant’s conduct.

        122.    At all times relevant to this action, Section 1557, 42 USC § 18116, incorporated

the definition of disability in the Rehabilitation Act, 29 U.S.C. § 705(9).

        123.    For the reasons set forth above, at all relevant times Plaintiffs have been individuals

with disabilities within the meaning of the Rehabilitation Act, 29 U.S.C. § 705(9) and of Section

1557, 42 USC § 18116.

        124.    At all times relevant to this action, Defendants received federal financial assistance,

including Medicaid reimbursements, and were engaged in the provision of health care. Therefore,




                                                   22
        Case 3:20-cv-00386-JWD-SDJ             Document 1      06/19/20 Page 23 of 25




Defendants are operating health programs or activities receiving federal financial assistance

pursuant to 42 U.S.C. § 18116(a).

       125.    Pursuant to Section 1557, “an individual shall not, on the ground prohibited under

. . . section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), be excluded from participation

in, be denied the benefits of, or be subjected to discrimination under, any health program or

activity, any part of which is receiving Federal financial assistance . . .” 42 USC § 18116.

       126.    For the reasons fully set forth above, Defendants subjected Plaintiffs to

discrimination, solely on the basis of disability, in violation of Section 1557, 42 U.S.C. § 18116.

       127.    Defendants discriminated against Plaintiffs by denying their requests for reasonable

accommodations.

       128.    Plaintiffs are therefore entitled to seek and recover compensatory damages for the

injuries and loss they sustained as a result of the Department of Health’s discriminatory conduct

as hereinbefore alleged, pursuant to 42 U.S.C. § 18116(a).

       129.    Plaintiffs are further entitled to an award of attorney’s fees, costs, and

disbursements pursuant to 42 U.S.C. § 18116(a), the Rehabilitation Act, 29 U.S.C. § 794(a).

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that:

               A. This Court award monetary damages (compensatory and nominal), pursuant to

                   Title II, 29 U.S.C. § 794a(a)2, and 45 CFR § 92.301 and for the harm caused

                   by the LDOH.

               B. This Court order Defendants to develop and provide a comprehensive

                   Community Based Integration for individuals with disabilities.




                                                 23
Case 3:20-cv-00386-JWD-SDJ          Document 1     06/19/20 Page 24 of 25




     C. This Court order Defendants to assess what reasonable accommodation and

        auxiliary aids/services Plaintiffs may need to function in an outpatient basis

        (e.g., personal assistant, medications, etc.) and to ensure that Plaintiffs are

        provided these reasonable accommodation and auxiliary aids/services on a

        consistent and regular basis.

     D. This Court order Defendants to maintain adequate funding of the above system.

     E. This Court orders Defendants to provide adequate training to the Louisiana

        Department of Health staff on accommodating individuals with disabilities,

        including psychiatric disabilities.

     F. This Court order Defendants to provide ongoing assessment of Plaintiffs’ needs

        as persons with a disability.

     G. This Court order Defendants to provide Plaintiffs with ability to access

        educational opportunities equivalent to those available to non-disabled

        individuals who do not reside at ELMHS.

     H. This Court award of reasonable attorneys’ fees, costs and litigation expenses

        pursuant to 29 U.S.C. § 794a(a)2 and 42 U.S.C. § 12205 and 28 C.F.R. § 35.175

        and 45 CFR § 92.301.

     I. Such other relief as the Court deems just and proper, and/or is allowable under

        the ADA, Rehabilitation Act, and Affordable Care Act.




                    <signature block on following page>




                                        24
Case 3:20-cv-00386-JWD-SDJ   Document 1     06/19/20 Page 25 of 25




                                   Respectfully Submitted,

                                   By:/s/ Andrew D. Bizer

                                   BIZER & DEREUS, LLC
                                   Attorneys for Plaintiff
                                   Andrew D. Bizer (LA # 30396)
                                   andrew@bizerlaw.com
                                   Garret S. DeReus (LA # 35105)
                                   gdereus@bizerlaw.com
                                   Emily A. Westermeier (LA# 36294)
                                   ewest@bizerlaw.com
                                   3319 St. Claude Ave.
                                   New Orleans, LA 70117
                                   T: 504-619-9999; F: 504-948-9996




                              25
